Supreme Court of Florida
                                   ____________

                                   No. SC14-1812
                                   ____________


               INQUIRY CONCERNING A JUDGE, NO. 14-454
                        RE: DEBRA L. KRAUSE.

                                     [June 4, 2015]

PER CURIAM.

      We approve of the below stipulation that Judge Debra L. Krause receive a

thirty-day suspension without pay.

      It is so ordered.

                                  STIPULATION

      In this disciplinary proceeding, the Investigative Panel of the Florida Judicial

Qualifications Commission and Seminole County Judge Debra Krause present the

following stipulation to this Court pursuant to [a]rticle V, [s]ection 12 of the

Florida Constitution and [r]ule 6(j) of the Florida Judicial Qualifications

Commission’s Rules, and the Court’s February 25, 2015, order.
      1. Under [r]ule 6(j), the Investigative Panel “may reach agreement with a

judge on discipline or disability, and such stipulation shall be transmitted directly

to the Supreme Court, to accept, reject or modify in whole or in part.”

      2. A Notice of Investigation dated August 15, 2014, was served on Judge

Krause. On September 11, 2014, in Orlando, Florida, the Investigative Panel

conducted a hearing at which Judge Krause appeared, with counsel, and testified

under oath. The Investigative Panel concluded that probable cause existed for the

filing of Formal Charges, which were filed on September 17, 2014.

      3. On November 19, 2014, the Court denied the parties’ Joint Motion to

Consolidate Judge Krause’s two cases, SCl3-2263 and SC14-1812.

      4. The JQC had investigated the incident that prompted the Notice of

Investigation dated August 15, 2014, and Judge Krause voluntarily testified under

oath at an expedited hearing by the JQC.

      5. The JQC, in finding probable cause and recommending a public

reprimand, advised this Court that the primary considerations in coming to its

recommendation were the commission’s determination that this was a limited

transgression, albeit magnified by the pending reprimand, and Judge Krause’s full

cooperation and acceptance of responsibility.

      6. The violation of the [j]udicial [c]anons in this matter arises from Judge

Krause’s single incident of participating in her husband’s judicial campaign. Judge


                                         -2-
Krause admits that, while her husband was a judicial candidate, she one time used

social media to seek the assistance of her friends to help her husband correct

perceived misstatements of his judicial opponent.

      7. Judge Krause accepted full responsibility for the conduct, admitted that it

should not have occurred, and apologized. She explained that her social media

posting followed multiple private but ignored attempts to correct what she and her

husband perceived as misstatements about her previous JQC matter. Judge Krause

told the Panel that those attempts included seeking counsel from her chief judge,

twice sending the same letter to the candidate asking her to refrain from

misrepresenting the record (and never receiving acknowledgement or a response,)

and enlisting the help of an emissary to speak with her husband’s opponent. All of

these attempts proved fruitless.

      8. Judge Krause further explained that she intended her posting, which was a

frustrated last effort to correct the record, to be a private message to her friends.

Even still, she removed the message within hours of its posting after realizing it

could have a reach beyond her circle of friends. Only through the actions of those

supporting her husband’s opponent was the posting further disseminated.

      9. The Judicial Qualifications Commission concluded that the judge’s

conduct was improper but was followed quickly with remedial action, long before

any notice from the JQC, and the JQC filed a Stipulation in which the JQC and


                                          -3-
Judge Krause agreed that she should receive a public reprimand for her conduct in

case SC14-1812.

        10. On February 25, 2015, the Court rejected that Stipulation and ordered

that the public reprimand, and $25,000 fine that the Court previously approved in

Judge Krause’s prior case, SC13-2263, shall remain in place, and suggested that a

30-day suspension without pay would be the appropriate resolution to case SC14-

1812.

        11. Pursuant to the Court’s February 25, 2015, order, the parties now agree

that the Court shall impose a 30-day suspension without pay, in SC14-1812.

        12. The parties agree that oral argument before this Court is not necessary in

light of the record, the nature of the charges, [and] the contents of this

Stipulation[.] As previously noted, Judge Krause waives her right to further

hearings if they are accepted.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, and
POLSTON, JJ., concur.
PERRY, J., recused.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

        Original Proceeding – Judicial Qualifications Commission

Ricardo Morales, III, Chair, and Alexander John Williams, Assistant General
Counsel, Tallahassee, Florida,

        for Judicial Qualifications Commission, Petitioner


                                          -4-
Larry Gibbs Turner and Ronald Kozlowski of Turner, O’Connor, Kozlowski PL,
Gainesville, Florida,

     for Judge Debra L. Krause, Respondent




                                    -5-